The petitioner brought an action in the justice's court, and on the trial, judgment was there rendered against him. He thereupon appealed to the superior court, and during the progress of a trial de novo was nonsuited. He seeks to have the judgment and rulings of the superior court reviewed by this court through the medium of a writ of error. This cannot be done. The appellate jurisdiction of this court is confined to appeals from superior courts, and the issuance of writs necessary or proper to the complete exercise of its appellate jurisdiction. (Const., art. VI, sec. 4.) No appeal lies to this court from any judgment or order in the case. (Edsall v. Short,122 Cal. 533, [55 P. 327].) As this court has no appellate jurisdiction, certainly no writ is necessary or proper in the premises, unless it be one of the prerogative writs which this court in the exercise of its original jurisdiction may issue. Manifestly, certiorari is the only writ which could, by possibility, be appropriate, and it is well settled that this writ will not issue to correct errors or irregularities within the jurisdiction of an inferior tribunal. (Borchard *Page 534 
v. Supervisors, 144 Cal. 14, [77 P. 708].) The jurisdiction of the superior court cannot be doubted, and hence the judgment there rendered is beyond review by this court.
The writ is denied.
Chipman, P. J., and Buckles, J., concurred.